DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-24 in the reply filed on 7/1/2022 is acknowledged.  Applicant’s election without traverse of Species 1b and 2b, which corresponds to claims 1, 2, 4, and 6-24, is also acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 11-12, 18 and 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation, “the non-woven glass mat” in the last line of the claim.  There is insufficient antecedent basis for this limitation in the claim.  

Claim 1 recites the limitations, “configured to simultaneously bind,” “configured to absorb,” and “configured to block.”  Claim 2 recites the limitation “configured to be in contact with.”   It is unclear if/how “configured to” limits the claims.  For the purpose of examination, these limitations are interpreted as intended use limitations (being met, for example, by a first layer that is capable of absorbing an active material).

Claims 11-12 and 18 also recite the limitation, “the non-woven glass mat.”  It is unclear which non-woven this limitation refers to.

Claims 20 recites the limitation, “wherein the first layer of non-woven web of fibers comprising coarse fibers have an average fiber diameter from about 6 μm to about 25 μm.”  It is unclear if this limits the first layer or the coarse fibers to having an average fiber diameter from about 6 μm to about 25 μm.  Claim 21 is similarly unclear.


Claim Rejections - 35 USC § 102/103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-2, 4 and 6-21 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ashirgade et al. (US 2017/0170442 A1).

Regarding claims 1 and 20-21, Ashirgade et al. teaches a battery separator, comprising two fiber regions comprising glass fibers, and a middle fiber region disposed between them comprising larger average diameter fibers and specified amounts of silica, or fine fibers, or both (Abstract).  Such separators are useful, e.g., in lead-acid batteries (Abstract).  

In some embodiments, the middle fiber region (a first layer as claimed) comprises fibers having an average diameter from about 5 to about 15 µm ([0036] and [0042]).  In some embodiments, the middle fiber region comprises fibers having an average diameter from about 7 to about 15 µm ([0036] and [0042]).  The middle fiber region can comprise or be a part of a woven or non-woven fiber web ([0040]-[0041]).  

In some embodiments each of the first and second peripheral fiber regions independently (a second layer as claimed) comprises glass fibers having an average diameter from about 0.1 to about 2 µm ([0038] and [0058]). In some embodiments, each of the first and second peripheral fiber regions independently comprises glass fibers having an average diameter from about 0.4 to about 1.8 µm ([0038]).  In some embodiments, each of the first and second peripheral fiber regions independently comprises glass fibers having an average diameter from about 0.6 to about 1.6 μm ([0038]).  Either peripheral fiber region can comprise or be a part of a woven or non-woven fiber web ([0057]).

With regard to the claimed limitation of a binder, Ashirgade teaches that the separator can include binder resin (among other materials) ([0068]).  Additionally, the fibers can include thermoplastic binder fibers ([0068]).  Exemplary thermoplastic fibers include bi-component, polymer-containing fibers, such as sheath-core fibers, side-by-side fibers, "islands-in-the-sea" and/or "segmented-pie" fibers ([0068]).  A separator of the invention can be produced using a wet laid or a dry laid process ([0090]).  In general, a wet laid process involves mixing together the fibers [0090]).  In some embodiments, the components included in the binder may be pulled through the glass fiber layer using, for example, gravity and/or vacuum ([0095]-[0097]). In some embodiments, one or more of the components included in the binder resin may be diluted with softened water and pumped into the glass fiber layer (same par.).  Thus, the examiner notes that the binder would be capable of binding the coarse fibers and microfibers as claimed.

In addition, or in the alternative, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have expected that the binder fibers and/or the binder resin would be capable of binding the coarse fibers and microfibers as claimed because using a wet laid or dry laid process would result in the fibers being mixed and being evenly distributed throughout each layer (see [0068], [0090], [0100] Example 1.3, and Example 1.5).

With regard to the claimed limitations “configured to absorb an active material of an electrode,” and “configured to block the active material of the electrode,” the examiner notes that applicant has provided at paragraphs [0041]-[0042] of applicant’s specification specific structural examples which provide the structure and properties claimed.  The examiner notes that the structure of Ashirgade discussed above is the same as or is substantially similar to that disclosed by applicant (also see [0106] and [0142] of Ashirgade).   
Thus, it is the position of the Office that the composition of Ashirgade would have the claimed properties as the same compound necessarily has the same properties.  In the alternative, it would have been obvious to one having ordinary skill in the art at the time of the invention to expect that the claimed properties would be so provided, as the reference teaches similar materials as the claimed structure, and as the properties cannot be separated from the materials.  Thus, absent an objective showing to the contrary, the examiner expects the first nonwoven fabric and the second nonwoven fabric taught by Ashirgade to be capable of absorbing and blocking active material as claimed.  

Regarding claim 2, Ashirgade teaches that, for example, separators are wrapped around plates (e.g., cathode plates, anode plates) positive plates, negative plates and separators are then assembled in a case using conventional lead acid battery assembly methods ([0142]).


Regarding claim 4, Ashirgade teaches that, for example, fibers having an average diameter from about 5 to about 10 µm can account for at least 50% by weight of the middle fiber region, etc. ([0042]).  In some embodiments, the middle fiber region comprises a specified amount ( e.g., from about 1 to about 50% by weight) of fibers having an average diameter from about 0.1 to less than 2 μm ([0046]).  In some embodiments, these fibers have an average diameter from about 0.8 to about 1.6 μm ([0046]).

Regarding claim 6, Ashirgade teaches that, for example, glass fibers having an average diameter from about 0.4 to about 1.8 µm can account for at least 50% by weight of either the first or the second peripheral fiber region, or each peripheral fiber region independently, etc. ([0054]).  In some embodiments, coarse microglass fibers make up between about 20% by weight and about 90% by weight of the glass fibers in the middle fiber region and/or one or both of the peripheral fiber regions ([0062]; also [0042] and [0058]).

Regarding claims 7 and 14-19, Ashirgade teaches an example in which a Composition B contacts the top of a Composition A, thus creating a two layer structure with 100 gsm of peripheral fiber region (composition A) as base, and 20 gsm of middle fiber region (composition B) as top ([0158]-[0159]; also [0150]-[0157]).  The examiner notes that this meets the claim 14 ratio of between 0.05 and 20 (i.e. 20gsm/100gsm = 0.2).  The claim 7 ratio of coarse fibers to microfibers in the multilayer non-woven mat would be met by the fiber amounts shown by Ashirgade in composition A and composition B combined (i.e. in a two-layer laminate) ([0158]-[0159] and [0150]-[0157]).  Regarding claims 15-17 and 19, the examiner notes that composition A and composition B each comprise 8% by weight PET core/PE sheath bicomponent organic fibers (an organic binder as claimed) ([0158]-[0159] and [0150]-[0157]).  Regarding claim 18, the examiner notes that composition B1 comprises 10% silica by weight ([0151); also [0051]).  
Regarding claims 8-10, Ashirgade teaches that, in some embodiments, the middle fiber region comprises polymeric fibers [0044]). Coarse microglass fibers, fine microglass fibers, or a combination of micro glass fibers thereof may be included within any particular region ([0062]).

Regarding claims 11-13, Ashirgade teaches that, in some embodiments, the thickness of the separator can range from greater than zero to about 5 millimeters ([0074]).  In some embodiments, the thickness of the separator ranges from between about 0.1 mm to about 0.9 mm ([0074]).  In some embodiments, the thickness of the middle fiber region (the first layer as claimed) constitutes 1-49% of the total fiber region thickness ([0039]). In some embodiments, the thickness of the first peripheral fiber region (e.g. a second layer as claimed) is from 70 to 130% of the thickness of the second peripheral fiber region [0053]).

Claim(s) 1-2, 4, 6-17 and 19-24 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Thomson et al. (US 2015/0182885 A1).

Regarding claims 1-2 and 20-21, Thomson et al. teaches filter media that may include two or more layers, at least one of the layers having a relatively high percentage of microglass fibers (Abstract).  In one embodiment, a filter media includes at least two layers.  A first layer (a first layer as claimed) of the filter media comprises at least 80 wt% glass fibers, wherein the fibers in the first layer have a first average diameter ([0007]). The filter media also includes a second layer (a second layer as claimed) directly adjacent the first layer, the second layer comprising glass fibers, wherein the fibers in the second layer have a second average diameter. The second average diameter is smaller than the first average diameter ([0007]). 

In one particular set of embodiments, a filter media includes a first layer (e.g., a pre-filter layer) having an average fiber diameter of between about 1.0 microns and about 10.0 microns, e.g., between about 1.0 micron and about 8.0 microns. A second layer of the filter media (e.g., a main filter layer) may have an average fiber diameter of between about 1.0 micron and about 9.0 microns, e.g., between about 0.5 micron and about 5.5 microns ([0043]). The ratio of average fiber diameters between two layers ( e.g., between a first layer and a second layer, between a second layer and a third layer, or between a first layer and a third layer, etc.) may be greater than 1:1, greater than 2:1, greater than 3:1, greater than 4:1, greater than 5:1, greater than 7:1, or greater than 10:1 ([0048).

With regard to the claimed limitation of a binder, Thomson teaches that synthetic fibers may be, for example, binder fibers, bicomponent fibers ( e.g., bicomponent binder fibers) and/or staple fibers ([0054], [0056]-[0059] and [0093]).  In some cases, the filter media is produced using a wet laid or a dry laid process ([0088]).  In general, a wet laid process involves mixing together the fibers ([0088]-[0090]).  In some embodiments, the components included in a binder may be pulled through the glass fiber layer using, for example, gravity and/or vacuum ([0093]). In some embodiments, one or more of the components included in the binder resin may be diluted with softened water and pumped into the glass fiber layer ([0093]).  Thus, the examiner notes that the binder would be capable of binding the coarse fibers and microfibers as claimed.

In addition, or in the alternative, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have expected that the binder fibers and/or the binder resin would be capable of binding the coarse fibers and microfibers as claimed because using a wet laid or dry laid process would result in the fibers being mixed and being evenly distributed throughout each layer (see [0054], [0056]-[0059], ([0088]-[0090] and [0093]).

With regard to the claimed limitations “configured to absorb an active material of an electrode,” and “configured to block the active material of the electrode,” the examiner notes that applicant has provided at paragraphs [0041]-[0042] of applicant’s specification specific structural examples which provide the structure and properties claimed.  The examiner notes that the structure of Thomson discussed above is the same as or is substantially similar to that disclosed by applicant (also see [0007], [0026] and [0073] of Thomson).  
Thus, it is the position of the Office that the composition of Thomson would have the claimed properties as the same compound necessarily has the same properties.  In the alternative, it would have been obvious to one having ordinary skill in the art at the time of the invention to expect that the claimed properties would be so provided, as the reference teaches similar materials as the claimed structure, and as the properties cannot be separated from the materials.  Thus, absent an objective showing to the contrary, the examiner expects the first layer and the second layer taught by Thomson to be capable of absorbing and blocking active material as claimed.  

Regarding claim 4, Thomson remains as applied above to claim 1.  Thomson also teaches that fine microglass fibers are less than 1 micron in diameter and coarse microglass fibers are greater than or equal to 1 micron in diameter ([0030]; also [0007]).  Coarse micro glass fibers, fine micro glass fibers, or a combination of microglass fibers thereof may be included within a layer ([0033]).  In some embodiments, coarse microglass fibers make up between about 20% by weight and about 90% by weight of the glass fibers.  For certain embodiments that include fine microglass fibers, the fine micro glass fibers make up between about 0% and about 70% by weight of the glass fibers ([0033]). In some cases, for example, fine microglass fibers make up between about 5% by weight and about 60% by weight of the glass fibers, or between about 30% by weight and about 50% by weight of the glass fibers ([0033]).  

Regarding claims 6 and 19, Thomson remains as applied above to claim 1.  Thomson also teaches that, in some cases, one or more layers includes a relatively low percentage of chopped strand fibers ([0038]). For example, one or more layers may include less than 30 wt%, or less than 20 wt%, or less than 10 wt %, or less than 5 wt %, or less than 2 wt %, or less than 1 wt % of chopped strand fiber ([0038]). In some embodiments, the chopped strand glass fiber has a diameter of greater than about 5 microns ([0034]).  For example, the diameter range may be up to about 30 microns ([0034]).

Regarding claims 7 and 14, Thomson teaches that, for example, the ratio of basis weights between an upstream layer and a downstream layer may be greater than 1:1, greater than 1.5:1, or greater than 2:1 ([0066]; also [0026] and [0065]).  In other embodiments, however, an upstream layer of a filter media has a smaller basis weight than that of a downstream layer, e.g., the ratio of basis weights between an upstream layer and a downstream layer may be less than 2:1, less than 1.5:1, or less than 1:1 ([0066]).  In certain embodiments, the basis weight ratio of an upstream and a downstream layer is 1:1 ([0066]).

Regarding claims 8-10, Thomson teaches that, in some embodiments, at least one layer of the filter media comprises synthetic polymer fibers ([0023] and [0029]).  (Glass fibers: see [0007]).

Regarding claims 11-13, Thomson teaches that the overall thickness of a filter media may be between about 5 mils and 300 mils, e.g., between about 50 mils and about 200 mils ([0067]).  In one particular set of embodiments, a filter media includes a first layer (e.g., a pre-filter layer) having a thickness of between about 3 mils and about 70 mils, e.g., between about 15 mils and about 20 mils. The filter media may include a second layer (e.g., a main filter layer) having a thickness of between about 3 mils and about 60 mils, e.g., between about 5 mils and about 10 mils ([0068]).

Regarding claims 15-17, Thomson teaches that the core/sheath binder fibers can be concentric or non-concentric, and exemplary core/sheath binder fibers can include the following: a polyester core/copolyester sheath, a polyester core/polyethylene sheath, a polyester core/polypropylene sheath, a polypropylene core/polyethylene sheath, and combinations thereof ([0056]).  The filter media may also include a binder ([0058]). The binder may comprise less than about 10 wt%, or less than about 5 wt% ( e.g., between about 2 wt % and about 5 wt % ) of the filter media ([0058]).

  Regarding claims 22-24, Thomson teaches that, in certain embodiments, an upstream layer (e.g., a pre-filter layer or a top layer of a main filter layer) of a filter media has a permeability of greater than or equal to about 100 cfm/sf, greater than or equal to about 150 cfm/sf, or greater than or equal to about 200 cfm/sf, and a downstream layer has a permeability of less than or equal to about 200 cfm/sf, less than or equal to about 150 cfm/sf, less than or equal to about 100 cfm/sf, or less than or equal to about 50 cfm/sf ([0074]; also [0026]).
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Nakamura et al. (US 2017/0151752 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Worrell whose telephone number is (571)270-7728. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kevin Worrell/Examiner, Art Unit 1789                                                                                                                                                                                                        
/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789